TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00706-CV



                                     In re Frederico Rodriguez


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


                Relator Frederico Rodriguez, an inmate in the Texas Department of Criminal

Justice, filed a pro se petition for writ of mandamus asking this Court to compel the

Honorable Ken Anderson, presiding judge of the 277th Judicial District Court of Williamson

County, to answer his request for a nunc pro tunc judgment modifying his judgment of conviction

to reflect purportedly missing presentence jail-time credit and to transmit an order to the Texas

Department of Criminal Justice reflecting the missing days of credit. See Tex. Gov’t Code Ann.

§ 22.221 (West 2004); Tex. R. App. P. 52; see also Tex. R. App. P. 23. We deny the petition.

                A trial court is required to grant a defendant presentence jail-time credit when the

sentence is pronounced. Tex. Code Crim. Proc. Ann. art. 42.03, § 2(a) (West Supp. 2012); Ex parte

Ybarra, 149 S.W.3d 147, 148 (Tex. Crim. App. 2004). Thus, whenever a defendant can show

indisputably that he has been improperly denied jail-time credit for a period of pretrial incarceration,

he is entitled to relief from the convicting court in the form of a judgment nunc pro tunc and, failing

that, by writ of mandamus in the court of appeals. In re Brown, 343 S.W.3d 803, 805 (Tex. Crim.

App. 2011); Ybarra, 149 S.W.3d at 148.
               However, to obtain mandamus relief for the trial court’s refusal to rule on a motion,

a relator must establish: (1) the motion was properly filed and has been pending for a reasonable

time; (2) the relator requested a ruling on the motion; and (3) the trial court refused to rule.

In re Sarkissian, 243 S.W.3d 860, 861 (Tex. App.—Waco 2008, orig. proceeding); In re Hearn,

137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig. proceeding). A relator must show

that the trial court received, was aware of, and was asked to rule on the motion. In re Blakeney,

254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig. proceeding).

               Further, it is relator’s burden to properly request and show entitlement to mandamus

relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); In re Davidson, 153 S.W.3d 490, 491

(Tex. App.—Amarillo 2004, orig. proceeding); see Barnes v. State, 832 S.W.2d 424, 426 (Tex.

App.—Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus

must show himself entitled to the extraordinary relief he seeks.”). In this regard, the relator must

provide the reviewing court with a record sufficient to establish his right to mandamus relief. See

Walker, 827 S.W.2d at 837; Blakeney, 254 S.W.3d at 661; see also Tex. R. App. P. 52.7(a) (relator

must file with petition “a certified or sworn copy of every document that is material to the relator’s

claim for relief and that was filed in any underlying proceeding”), 52.3(k) (specifying required

contents for appendix), 52.7(a) (specifying required contents for record).

               Rodriguez has failed to provide this Court with a file-stamped copy of his motion or

any other documents to show that a properly filed motion for judgment nunc pro tunc is pending




                                                  2
before the trial court.1 Consequently, there is no way for us to determine whether the motion was

properly filed or, if it was, the date on which it was received by either the clerk’s office or the judge.

Even if we assume that the motion was properly filed, Rodriguez has not demonstrated that the

motion has been brought to the trial court’s attention or that the court is aware of the motion. See

Hearn, 137 S.W.3d at 685 (simply filing matter with district clerk is not sufficient to impute

knowledge of pending pleading to trial court). In addition, Rodriguez has failed to provide any

correspondence to the district court requesting a ruling on the motion or any other document that

shows that he brought the motion to the attention of the trial court. See id. (mere filing of motion

with trial court clerk does not constitute request that trial court rule on motion). Finally, Rodriguez

has failed to provide anything indicating that the trial court has refused to rule on the motion, or

failed to rule within a reasonable time. Absent a showing that the trial court is aware of the motion,

has been asked to rule on his request, and refused to do so, Rodriguez has not established entitlement

to the extraordinary relief of a writ of mandamus. See In re Salazar, No. 03-11-00550-CV,

2011 WL 4507296, at *1 (Tex. App.—Austin Sept. 30, 2011, orig. proceeding) (mem. op., not

designated for publication) (mandamus relief denied because relator failed to provide copy of

motion, any correspondence to district court requesting ruling on motion, or anything indicating

district court refused to rule on motion).




        1
         In support of his petition for writ of mandamus, Rodriguez attached a document entitled
“Motion to Enter Judgment and Sentence Nunc Pro Tunc.” However, this document is not
file-marked by the district clerk. No other document or record of proceedings is attached to or
furnished in support of the petition.

                                                    3
                Furthermore, Rodriguez has failed to provide this Court with any documentation to

support his claim that he is entitled to presentence jail-time credit. He failed to provide a copy of

the judgment of conviction or any record reflecting how much jail-time credit he was entitled to, if

any, and how much jail-time credit he actually received, if any. Consequently, Rodriguez has failed

to provide a sufficient record for us to determine that he is indisputably entitled to the jail-time credit

he seeks. See In re Garza, No. 03-11-00820-CV, 2012 WL 512678, at *3 (Tex. App.—Austin

Feb. 15, 2012, orig. proceeding) (mem. op., not designated for publication) (mandamus relief

denied because relator failed to provide sufficient record demonstrating indisputable entitlement to

jail-time credit).

                Accordingly, we deny the petition for writ of mandamus.



                                                 __________________________________________
                                                 J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: November 21, 2012




                                                    4